DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/21/2022. The examiner acknowledges the amendments to claims 1-5, 7, 12-13, 16-18, 21, 23, and 26-28. Claims 8, 14-15, and 22 are cancelled. Claims 1-7, 9-13, 16-21, and 23-31 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 04/21/2022, with respect to the USC 102 rejection of claim 1, the USC 103 rejections of claims 6-7, 12, 18-21, 23-25, and 28-30, and the objections of claims 2-5, 13, 16-17, 26-27, and 31 have been fully considered and are persuasive.  The USC 102 rejection of claim 1, the USC 103 rejections of claims 6-7, 12, 18-21, 23-25, and 28-30, and the objections of claims 2-5, 13, 16-17, 26-27, and 31 have been withdrawn.

Allowable Subject Matter
Claims 1-7, 9-13, 16-21, and 23-31 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 7, and 23 comprise allowable subject matter comprising a [inductive] core wire having a series of bends formed to accommodate stretching of a base layer (such as a belt) WITHOUT altering a fixed length of the core wire.
The closest prior art of record, US 20040140939 A1 to Haller, et al. (cited by Applicant), teaches a belt with a core wire (conductor) with bends (waves), however at least a portion of the conductors are longitudinally expandable, which would result in their length being alterable when the belt is stretched.
Claims 2, 6, 12, 18-21, and 24-31 are allowed for depending form the allowable subject matter of claims 1, 4, 7, and 23.
Claim 9 comprises allowable subject matter comprising a [inductive] core wire having a series of bends formed to accommodate stretching of a base layer (such as a belt) WITHOUT altering a fixed length of the core wire.
The closest prior art of record, US 20040140939 A1 to Haller, et al. (cited by Applicant), teaches a belt with a core wire (conductor) with bends (waves), however at least a portion of the conductors are longitudinally expandable, which would result in their length being alterable when the belt is stretched.
Claims 10-11 are allowed for depending form the allowable subject matter of claim 9.
Claim 13 comprises allowable subject matter comprising a wearable [inductive] coil extender. There is no suitable inductive coil in the prior art configurable to accept an extension portion, because doing so would dramatically change the electromagnetic properties of the inductive coil.
Claim 16 comprises allowable subject matter comprising a passive diode switch configured to automatically be switched open when a larger transmit voltage is detected and closed in response to a smaller voltage when receiving signal.
Claim 17 comprises allowable subject matter comprising a PIN diode switch comprising a certain arrangement of capacitors, externally controlled logic PIN diodes, and radio frequency chokes. US 4638252 A to Bradshaw disclosed a PIN diode (142), radio frequency choke (154), and a capacitor (138) in a similar circuit configuration, but there’s no capacitor on one side of the PIN diode, and there’s no indication the PIN diode is switched open and closed by an externally controlled logic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791